DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the use of the phrase “an appropriate vehicle”.  It is not known what such is, so that the metes and bounds of the claims are known. 
Claim 13 is indefinite in the use of the phrase “Use of squalene…”.  It is not known, whether this is a composition claim or a process claim. 
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolford J. (Hexanal vapor to control decay of sliced apples) in view of Naveh Pharma (WO 2013/065051, (applicant’s reference).  
Wolford discloses a composition for preserving fruit on fresh cut apples.  Page 1, lines 1-10.  A mixture of hexanal vapor (vehicle) and squalene (SQ) was used to create a vapor.  The apples were placed in bags with the squalene - hexanal vapor .  The apples were seen to have been preserved during the treatment and showed marked improvement over untreated controls (pages 5 and 6). Claim 1 differs from the reference in whether the squalene is of plant origin and whether it was used as an anti-scald composition for pome fruits.          Naveh discloses a composition comprising squalene of plant origin and a vehicle to carry it of light mineral oil 74.0% and olive –squalane 24.5%.  As to the composition being an anti- scald composition for pome fruits, the recitation of intended use of must result in a structural difference between the claimed invention and the prior art, in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, it meets the claim limitations (page 38, formulation 1).  As Wolford discloses that SQ can be used on fruit, it would have been obvious to use it on the outside of the fruit, as a preservative also, which would have performed the function of being an anti-scald composition, since the composition is the same as shown by Naveh.    
As to claim 2, Naveh discloses the composition of claim 1, in amounts of 0.1 to 99% v/v as olive squalene is used in amounts of 24.5% (page 38, formulation 1).  
An olive oil is a plant oil containing squalene as disclosed by Naveh above,  as in claim 3 (Page 38, form. 2.) 
 Naveh discloses as in claim 4, a composition containing the  hydrogenated squalene form from olive oil (page 16, lines 29 to page l7, line 1).  The reference discloses that phytosqualene is found in high concentration in waste residues from the final step in olive oil manufacturing, known as olive oil deodorizer distillates.  The reference discloses the extraction of phytosqualene from ODD using supercritical fluid extraction with carbon dioxide to obtain nearly pure squalene, and the squalene was hydrogenated to make squalene in supercritical carbon dioxide as described in the art.  
Claim 9 further requires that the pome fruits are apples and pears.  Official Notice is taken that pome fruits are apples and pears.  
As to claim 13, Naveh discloses the use of squalene (Page 38, form. 1, of Olive-Squalane in amounts of 24.5%).  The recitation of intended use of must result in a structural difference between the claimed invention and the prior art, in order to patentably distinquish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, it meets the claim limitations (page 38, formulation 1).
  Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naveh Pharma in view of Wolford as applied to claims 1-4, 9, 13 above, and further in view of James et al. (WO 91/05479).
Claim 5 further requires an emulsifying agent.  James et al. discloses a composition for treating apples and pears to protect them against Scald caused from cold damage made of a composition of sucrose esters and an anti-oxidant (abstract and page 2, paragraph 2).  Mono/diglycerides are also used in the composition (page 3, last paragraph).  Official notice is that  sucrose fatty acid esters and mono and diglycerides are known emulsifiers.  
As mono and diglycerides and sucrose esters are emulsifiers which help oil and water to blend, it would have been obvious to use them when combining with a fatty material such as hydrogenated squalene of olive oil with an aqueous material in the composition of the combined references.   
Di glycerides can be used in the composition as in claim 6, and be oleic acid and palm fatty acid,  since they are of the chain length disclosed in the reference to James et al.  (page 3, last paragraph).  
The emulsifiers can be used in amounts of 1% as in claims 7 and 8 (page 4, lines 1-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolford in view of Naveh Pharm. In view of as applied to claims 1-4, 9, 13 above, and further in view of Seitz et al. (WO 2012/130686).  
Claim 9 requires the use of additional ammonia in amounts of .05-10% v/v.   Seitz et al. discloses active compounds for coating apples and pears which have Scald, such as ammonia and emulsifiers (Description and page 22, para. 5, claim 4).  Therefore, it would have been obvious to use ammonia in the composition to treat Scald as disclosed by Wolford and Naveh for its function as a disinfectant.  
				
			ALLOWABLE SUBJECT MATTER
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 8-18-2021